COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Joseph Tate Bailey v. The State of Texas

Appellate case number:   01-15-00215-CR

Trial court case number: 1411201

Trial court:             248th District Court of Harris County

       The Court today grants Lana Gordon’s motion to withdraw as counsel of record for
Joseph Bailey. It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually    Acting for the Court


Date: April 12, 2016